DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4
Antecedent problem with “further comprising”, what was comprising before this phrase? Should probably be changed to just – comprising --.
Antecedent problem with “the supercritical working fluid”. Should probably be just – supercritical working fluid --.

Claim 6:
The cylinder not the piston is filled with the fluid.
The final phrase “between heat transfer” is missing some text. It is not clear between what.  Examiner will interpret as between compression and expansion.

Claim 7, claim appears to be an improper multiple dependent claim. Claim depends on both claims 4 and 6. Claims in a multiple dependent claim have to be in the alternative in other words or.

Claim 13, 
Antecedent problems in preamble, “the heat engine…” and “the primary…”
Antecedent problem with “the ambient surrounding fluid” in line 5.
The phrase “an obstruction remains” is not understood. The obstruction remains after what? Examiner will interpret phrase as – an obstruction --.  
Antecedent problem with “the lower heat engine piston” in lines 8-9.
Line 11 antecedent problem with “the accumulator”. Should be changed to – each accumulator --.
Next to last line antecedent problem with “the upper piston”. This piston should be positively recited (introduced) in the claim before being used in a function.  

Claim 14, antecedent problem with “the cold sink”.

Claim 15, claim appears to be an improper multiple dependent claim. Claim depends on both claims 14 and 6. Claims in a multiple dependent claim have to be in the alternative in other words or.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4, 6-7 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marko (US2016/0377024).
A method of operating a Stirling cycle thermodynamic heat engine (preamble of claim 1 & abstract 1st sentence), further comprising piston accumulators (figure 5) designed to keep the supercritical working fluid (abstract, 1st sentence “the novel aspect is that the monatomic working fluid is a saturated gas”) at a constant volume (¶0059 “engine is a sealed piston” so volume constant) during isochoric heating and cooling (¶0032 & ¶0058), while allowing for continuous motion of the heat engine piston.

Claim 7 Marko discloses that the proximate piston of Claim 6 receives a mechanical energy input from a crank shaft (¶0027, ¶0031) that is also connected to the supercritical Stirling cycle heat engine; and: the crankshaft is connected to the heat engine and proximate piston of Claim 6 via a connecting rod.

Allowable Subject Matter
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited 
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pro se inventor’s article “The Saturated and Supercritical Stirling Cycle Thermodynamic Heat Engine Cycle”, especially section IV. 
Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive and the examiner again stresses the retention of a registered practitioner to secure the applicant's best interests.
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.



http://www.uspto.gov/web/offices/pac/mpep/index.html

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649